internal_revenue_service index no number release date date re ein cc ebeo-plr-116391-98 university medical school account state a board pronouncement faculty practice plan statutory provisions dear this is in response to your request for a letter_ruling dated date and subsequent correspondence concerning the application of section of the small_business job protection act of publaw_104_188 110_stat_1892 section effective for remuneration paid after date congress adopted section to clarify the application of sec_3121 of the internal_revenue_code the code facts medical school is part of university which forms part of the state a university system established pursuant to state a statute and governed by the board you have represented that medical school faculty members are employed by state a which is contractually obligated to pay their compensation faculty members as part of their duties as medical school professors treat patients at hospitals and other clinical sites affiliated with the medical school under the auspices of the faculty practice plan which was created pursuant to state a statute the faculty practice plan is a state a not-for-profit corporation determined by the internal_revenue_service to be described in code sec_501 and exempt from tax under code sec_501 at least percent of the members of the faculty practice plan are faculty members of the medical school pursuant to a delegation of authority in the statutory provisions the board governs university and has authority to establish university policies specifically the board is given authority in the statutory provisions to authorize university- controlled agency accounts outside the state a treasury in the pronouncement the board exercised this authority to authorize the account the faculty practice plan deposits funds generated by the practice of medicine by medical school faculty members into the account faculty members’ compensation from state a is paid in part by state a and in part from the account taxes under the federal_insurance_contributions_act fica_taxes are withheld from faculty members’ salaries by state a pursuant to an agreement under sec_218 of the social_security act law and analysis sec_3101 and sec_3111 of the code impose fica_taxes on the wages paid_by employers to employees with respect to employment sec_3101 and sec_3111 impose the old-age survivors and disability insurance oasdi taxes on the wages of employees sec_3101 and sec_3111 impose medicare taxes on the wages of employees in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment sec_3121 provides an exclusion from the taxes imposed by sec_3101 and sec_3111 the employee and employer portions of the oasdi tax for that part of remuneration which exceeds the contribution_and_benefit_base as determined under section of the social_security act the exclusion in sec_3121 does not apply for purposes of medicare taxes sec_3121 of the code provides that for purposes of sec_3102 sec_3111 and sec_3121 if two or more related corporations concurrently employ the same individual and compensate such individual through a common_paymaster that is one of such corporations each such corporation shall be considered to have paid as remuneration to such individual only the amount actually disbursed by it to such individual and shall not be considered to have paid as remuneration to such individual amounts actually disbursed to the individual by another of such corporations when sec_3121 applies to a worker the oasdi portion of the fica_taxes on wages up to the amount of the contribution_and_benefit_base is paid only once with respect to the remuneration of that worker by the common_paymaster section provides that for purposes of code sec_3121 the following entities shall be deemed to be related corporations that concurrently employ the same individual a a state university which employs health professionals as faculty members at a medical school and b an agency account of such state university from which payments to such faculty members are distributed forming part of the compensation that the state or state university as the case may be agrees to pay to such faculty members the agency account must be authorized by state law and must receive funds for the payments from a faculty practice plan described in code sec_501 and exempt from tax under code sec_501 the payments must be distributed by the agency account as remuneration to faculty members who render patient care at the medical school and the faculty members must comprise at least percent of the membership of the faculty practice plan remuneration disbursed by the agency account to any such faculty_member of the medical school shall be deemed to have been actually disbursed by the state or state university as the case may be as a common_paymaster and not to have been actually disbursed by the agency account on the basis of your representations the requirements of section appear to be satisfied the faculty practice plan is described in code sec_501 and exempt from tax under sec_501 state a employs faculty members who render patient care at a state university medical school and such faculty members comprise at least percent of the faculty practice plan’s membership the faculty members are paid_by both the state and the account which is authorized by state law in a factual situation described in section the oasdi portion of the fica tax applies only once with respect to each faculty_member on wages paid_by the state and the account up to the amount of the contribution_and_benefit_base if state a and the account have paid the oasdi portion of the fica_taxes up to the amount of the wage_base with respect to any faculty_member additional wages paid to that faculty_member are not subject_to the oasdi portion of fica_taxes medicare taxes would still apply with respect to that faculty member’s wages unless some other exception applied conclusion for purposes of sec_3121 state a and the account are deemed pursuant to section to be related corporations that concurrently employ the medical school faculty members remuneration disbursed by the account to a medical school faculty_member who renders patient care at the medical school shall be deemed to have been actually disbursed by state a as a common_paymaster except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other code provision this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours patricia m mcdermott senior technical reviewer branch office of the associate chief_counsel employee_benefits and exempt_organizations cc
